   Case 1:20-cv-00187-LPS Document 1 Filed 02/06/20 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 SOLUTIONINC LIMITED,

                    Plaintiff                        Civil Action No. _______________

                       v.
                                                     JURY TRIAL DEMANDED
 NOKIA OF AMERICA CORPORATION,

                  Defendant.



                            COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff SolutionInc Limited ("SolutionInc"), through its attorneys, complains of Nokia

of America Corporation ("Nokia"), and alleges the following:

                                                PARTIES

       1.      Plaintiff SolutionInc Limited is a corporation organized and existing under the

laws of Canada that maintains its principal place of business at 5692 Bloomfield St., Halifax, NS

B3K 1T2, Canada.

       2.      Defendant Nokia of America Corporation is a corporation organized and existing

under the laws of Delaware that maintains an established place of business at 600 Mountain Ave,

New Providence, NJ 07974. On or about November 2016, Nokia completed the acquisition of

Alcatel-Lucent, which was merged into their Nokia Networks division. The Accused Product in

this case is the Alcatel-Lucent WLAN Hospitality Networking Solutions.

                                             JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                1
    Case 1:20-cv-00187-LPS Document 1 Filed 02/06/20 Page 2 of 6 PageID #: 2




        4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        5.       This Court has personal jurisdiction over Defendant because it is incorporated in

this District's state.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant is

incorporated in this District's state.

                                                 VENUE

        7.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, SolutionInc has suffered harm in

this district.

                                            PATENT-IN-SUIT

        8.       SolutionInc is the assignee of all right, title and interest in United States Patent

No. 7,526,538 (the "'538 Patent"); (the "Patent-in-Suit"); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, SolutionInc possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                            The '538 Patent

        9.       The '538 Patent is entitled "System using server to provide mobile computer

accessing to a different network without reconfiguring the mobile computer," and issued April

28, 2009. The application leading to the '538 Patent was filed on July 8, 2005. A true and correct

copy of the '538 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.




                                                    2
   Case 1:20-cv-00187-LPS Document 1 Filed 02/06/20 Page 3 of 6 PageID #: 3




          10.   The '538 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '538 PATENT

          11.   SolutionInc incorporates the above paragraphs herein by reference.

          12.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '538 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Nokia products identified in the charts

incorporated into this Count below (among the "Exemplary Nokia Products") that infringe at

least the exemplary claims of the '538 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '538 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '538 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

          13.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '538 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          14.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          15.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '538 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Nokia Products and

distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '538 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '538

Patent.




                                                  3
   Case 1:20-cv-00187-LPS Document 1 Filed 02/06/20 Page 4 of 6 PageID #: 4




        16.     Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '538 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Nokia Products to their customers for use in end-user products

in a manner that infringes one or more claims of the '538 Patent.

        17.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '538

Patent, literally or by the doctrine of equivalents, by selling Exemplary Nokia Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '538

Patent. Moreover, the Exemplary Nokia Products are not a staple article of commerce suitable

for substantial noninfringing use.

        18.     Exhibit 2 includes charts comparing the Exemplary '538 Patent Claims to the

Exemplary Nokia Products. As set forth in these charts, the Exemplary Nokia Products practice

the technology claimed by the '538 Patent. Accordingly, the Exemplary Nokia Products

incorporated in these charts satisfy all elements of the Exemplary '538 Patent Claims.

        19.     SolutionInc therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        20.     SolutionInc is entitled to recover damages adequate to compensate for

Defendant's infringement.

                                                JURY DEMAND

        21.     Under Rule 38(b) of the Federal Rules of Civil Procedure, SolutionInc

respectfully requests a trial by jury on all issues so triable.




                                                    4
   Case 1:20-cv-00187-LPS Document 1 Filed 02/06/20 Page 5 of 6 PageID #: 5




                                           PRAYER FOR RELIEF

WHEREFORE, SolutionInc respectfully requests the following relief:

      A.      A judgment that the '538 Patent is valid and enforceable;

      B.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

              infringement of one or more claims of the '538 Patent;

      C.      An accounting of all damages not presented at trial;

      D.      A judgment that awards SolutionInc all appropriate damages under 35 U.S.C. §

              284 for Defendant's past infringement, and any continuing or future infringement

              of the Patent-in-Suit, up until the date such judgment is entered, including pre- or

              post-judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284

              and, if necessary, to adequately compensate SolutionInc for Defendant's

              infringement, an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that SolutionInc be awarded its reasonable attorneys' fees against

                  Defendant that it incurs in prosecuting this action;

            ii.   that SolutionInc be awarded costs, and expenses that it incurs in prosecuting

                  this action; and

           iii.   that SolutionInc be awarded such further relief at law or in equity as the Court

                  deems just and proper.




                                                 5
  Case 1:20-cv-00187-LPS Document 1 Filed 02/06/20 Page 6 of 6 PageID #: 6




Dated: February 6, 2020              Respectfully submitted,

Of Counsel:                          /s/ George Pazuniak
                                     George Pazuniak (DE Bar 478)
Isaac Rabicoff                       O’KELLY & ERNST, LLC
(Pro Hac Vice admission pending)     824 N. Market St.
RABICOFF LAW LLC                     Suite 1001A
73 W Monroe St                       Wilmington, DE 19801
Chicago, IL 60603                    Tel: 302-478-4230
(773) 669-4590                       Email: GP@del-iplaw.com
isaac@rabilaw.com
                                     Counsel for Plaintiff
                                     SolutionInc Limited




                                     6
